Citation Nr: 0217001	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  01-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether reduction of the originally assigned 10 percent 
rating for service-connected left ovarian cysts to the 
currently assigned noncompensable rating was proper.  

2.  Entitlement to a compensable rating for left ovarian 
cysts.  

3.  Entitlement to a 10 percent disability rating based upon 
multiple noncompensable service-connected disabilities under 
the provisions of 38 C.F.R. § 3.324 (2002).  


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1995 to April 
1997.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO decreased evaluation 
for left ovarian cysts from 10 percent to 0 percent, 
effective March 1, 2000.  The RO also denied entitlement to 
a 10 percent evaluation based upon multiple, noncompensable, 
service-connected disabilities.  

In April 2000 the veteran notified the Nashville, Tennessee 
RO that she moved to Mississippi and requested that her file 
be sent to the Jackson, Mississippi, RO.  


FINDINGS OF FACT

1.  Service connection for left ovarian cysts was granted in 
a March 1998 VA rating decision.  A 10 percent evaluation 
was assigned.  

2.  In February 1999 the veteran was scheduled for a VA 
examination but failed to report.  

3.  The veteran was notified of the proposed reduction in a 
letter dated October 1999 and she did not respond.  

4.  In a December 1999 rating decision the RO reduced the 
evaluation for left ovarian cysts from 10 percent to 0 
percent effective March 1, 2000.  

5.  The veteran's left ovarian cysts symptoms are not shown 
by the medical evidence of record to require continuous 
treatment.  

6.  The veteran is service-connected for left ovarian cysts, 
temporomandibular joint pain, right knee retropatellar pain 
syndrome status post stress fracture right medial tibial 
plateau, left knee retropatellar pain syndrome and history 
of kidney stone all rated as 0 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a reduction in the disability 
evaluation for left ovarian cysts from 10 percent to a 
noncompensable evaluation effective March 1, 2000, were met 
at the time of the decision reducing the evaluation.  
38 U.S.C.A. § 1155, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.159, 3.105(e), 3.344(c), Part 4, 
Diagnostic Code 7615 (2002).  

2.  The criteria for a compensable rating for the veteran's 
left ovarian cysts are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103A, 5107(b) (West 1991 & Supp.  2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.10, 4.31, 4.116, Diagnostic Code 7615 
(2002).  

3.  The assignment of a single 10 percent rating for the 
veteran's noncompensable service-connected disabilities 
(left ovarian cysts, temporomandibular joint pain, right 
knee retropatellar pain syndrome status post stress fracture 
right medial tibial plateau, left knee retropatellar pain 
syndrome and history of kidney stone) is warranted.  38 
C.F.R. § 3.324 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2002); 38 C.F.R § 3.159 
(2002), eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  See Quartuccio v. Principi, 16 
Vet. App 183, 187 (2002).  The October 2001 RO letter 
informed the veteran of the evidence needed to substantiate 
the claim.  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  38 
U.S.C.A §§ 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159(b) (2002).  The veteran has not referenced any 
unobtained evidence that might aid the claim or that might 
be pertinent to the basis of the denial of the claim.  See 
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  The veteran was afforded VA examinations in August 
1997, November 1997, May 2000 and December 2000.  See 38 
U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has satisfied its duties to notify and to assist 
the veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  

I.  Rating Reduction 

Service connection for left ovarian cysts was granted in a 
March 1998 VA rating decision.  A 10 percent evaluation was 
assigned effective April 26, 1997.  In February 1999 the 
veteran was scheduled for a VA examination but failed to 
report.  The Nashville, Tennessee, VA Medical Center noted 
that the notification was undeliverable.  In a September 
1999 rating decision the RO proposed to reduce the veteran's 
evaluation for left ovarian cysts from 10 percent to 0 
percent.  

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, VA shall issue a 
predetermination notice advising the payee that payment for 
the disability or disabilities for which the reexamination 
was scheduled will be discontinued or, if a minimum 
evaluation is established in 38 C.F.R. § Part 4 reduced to 
the lower evaluation.  Such notice shall also include the 
prospective date of discontinuance or reduction, the reason 
therefor and a statement of the claimant's procedural and 
appellate rights.  The claimant shall be allowed 60 days to 
indicate his or her willingness to report for a 
reexamination or to present evidence that payment for the 
disability or disabilities for which the reexamination was 
scheduled should not be discontinued or reduced.  If there 
is no response within 60 days, or if the evidence submitted 
does not establish continued entitlement, payment for such 
disability or disabilities shall be discontinued or reduced 
as of the date indicated in the predetermination notice or 
the date of last payment, whichever is later.  38 C.F.R. 
§ 3.655(c) (2002).  

First, the Board finds that the RO provided the veteran with 
appropriate notice of the proposed reduction of her left 
ovarian cysts evaluation.  Specifically, the veteran was 
notified of the proposed reduction in a letter dated October 
1999 and was notified that she had 60 days to submit medical 
or other evidence to show that the change should not be 
made.  The veteran did not respond within the 60 days.   
Consequently, in a December 1999 rating decision the RO 
reduced the evaluation for left ovarian cysts from 10 
percent to 0 percent effective March 1, 2000.  As such, the 
RO's reduction of the evaluation of the veteran's left 
ovarian cysts disability was procedurally in accordance with 
the provisions of 38 C.F.R. § 3.105.  

Next, the Board must determine if the reduction in the 
veteran's disability evaluation was appropriate.  The 10 
percent rating in question had been in effect for less than 
five years, the rating had not become stabilized; therefore, 
38 C.F.R. § 3.344(a) and (b) are not for application, and a 
single reexamination disclosing improvement in the 
disability is sufficient warrant reduction in a rating.  See 
38 C.F.R. § 3.344(c).  

Disability evaluations are determined by the application of 
the schedule of ratings, which is based on average 
impairment of earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  The veteran's left ovarian cysts have 
been evaluated using the criteria of 38 C.F.R. § 4.116, 
Diagnostic Code 7615, for disease, injury, or adhesions of 
Female Reproductive Organs.  This diagnostic code allows for 
the assignment of a noncompensable rating for symptoms that 
do not require continuous treatment.  A 10 percent 
evaluation is warranted for symptoms that require continuous 
treatment.  A 30 percent evaluation is warranted for 
symptoms not controlled by continuous treatment.  

The evidence of record at the time of the proposed reduction 
shows that the veteran had abdominal pain secondary to left 
ovarian cysts, confirmed by radiology report.  Thus, the 
only objective evidence of record at the time of the 
proposed reduction and, subsequently, at the time of the 
actual reduction, showed that the veteran had abdominal pain 
secondary to left ovarian cysts.  

When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination, or re-
examination, action shall be taken in accordance with 38 
C.F.R. § 3.655(b) and (c) as appropriate.  Subsections (b) 
and (c) outline VA's duty to notify the veteran that the 
consequence of failure to report for an examination may be 
that benefits are reduced and/or stopped.  Absent submission 
of additional evidence, including the participation in a VA 
examination, the proposed action may be taken.  See 38 
C.F.R. § 3.655.  

The Board notes in this regard that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, the 
veteran cannot passively wait for it in those circumstances 
where they may or should have information that is essential 
in obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  See also Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The Board further notes that, 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of their whereabouts.  If 
the veteran does not do so, there is no burden on the part 
of the VA to turn up heaven and earth to find them.  It is 
only where a file discloses other possible and plausible 
addresses that an attempt should be made to locate the 
veteran at the alternate known address before finding 
abandonment of a previously adjudicated benefit."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993) (emphasis in original).  

Therefore, based on the evidence of record, the Board finds 
that there is insufficient evidence to support the 
assignment of a 10 percent disability evaluation for the 
veteran's left ovarian cysts and the reduction to a 
noncompensable evaluation was appropriate.  The veteran did 
not report for additional examination nor did she submit any 
additional evidence within the 60-day period prior to the 
reduction to support her contention that the 10 percent 
disability evaluation should be maintained.  VA made every 
effort to assist the veteran in obtaining additional 
evidence and the veteran did not respond.  As a consequence, 
the Board finds that VA exhausted all avenues for assisting 
the veteran and the reduction in the disability evaluation 
for the veteran's left ovarian cysts from 10 percent to a 
noncompensable evaluation is appropriate.  As such, the 
veteran's request for restoration of a 10 percent disability 
evaluation is denied.  

II.  Increased Rating  

In April 2000 the veteran responded to the RO's December 
1999 rating decision which reduced her evaluation to 0 
percent.  She informed the RO of her new address in 
Mississippi and requested that her records be sent to 
Jackson, Mississippi RO.  In May 2000 the veteran underwent 
a VA examination.  In a July 2000 rating decision the RO 
continued the 0 percent evaluation for left ovarian cysts.  
The veteran filed a timely Notice of Disagreement in 
September 2000.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  In so 
doing, it is our responsibility to weigh the evidence before 
us.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2002).  In every instance 
where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at 
issue, the present level of disability is of primary 
concern.  While the entire recorded history of a disability 
is to be reviewed by the rating specialist, the regulations 
do not give past medical report precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

At the May 2000 VA examination the veteran reported that 
ovarian cysts had not bothered her since 1998.  On 
examination of the uterus it was anterflexed.  There was 
some tenderness on the right side to palpation; however, 
there were no dominant pelvic masses.  The assessment was 
pelvic pain secondary to mittelschmerz.  At the December 
2000 VA examination the uterus was anterflexed.  There were 
no adnexal masses.  The assessment was ovarian cysts.  The 
examiner commented that these were probably functional 
follicular cysts that come and go on a monthly basis.  The 
January 2001 transvaginal ultrasonography report revealed a 
1.8-cm cyst on the right ovary.  This demonstrated 
circumferential flow and was likely a functional ovarian 
cyst.  Both ovaries were of normal size.  The left ovary 
exhibited multiple small, less than 1 cm, follicles.  

The January 2001 VA outpatient treatment record showed that 
the veteran was in for the results of her vaginal 
ultrasonography.  She reported that her pelvic discomfort 
had resolved.  The results of her normal vaginal 
ultrasonography were discussed in detail with her.  

In a January 2002 VA examination addendum the examiner 
summarized the laboratory findings.  The initial impression 
of the veteran's complaint at the time of the examination 
was that her ovarian cysts were probably secondary to 
functional follicular cysts that would correlate with her 
intermittent discomfort that would change sides on a month 
to month basis.  There was also a question of whether she 
could possibly have polycystic ovarian syndrome, which 
usually results in ovulation and small cysts within both 
ovaries.  Her laboratory work done in December 2000 showed 
that her laboratory findings were all within the normal 
range.  The January 2001 ultrasound overall impression was 
that the veteran had a functional ovarian cyst on the right 
ovary.  Both ovaries were of normal size and this was a 
basically unremarkable exam.  Based on the above additional 
data, the examiner agreed with her initial impression of the 
veteran, she was probably experiencing what is called 
mittelschmerz, which is the awareness of the events 
preceding ovulation where the follicle was growing in size 
and then finally the egg is released and the ovulation 
occurs, this is normal function.  If she were to continue to 
have amenorrhea, she probably may have polycystic ovarian 
syndrome.  Her laboratory was all within the normal range, 
which showed that she does not have an extrinsic tumor that 
is inhibiting ovulation.  The examiner felt that the veteran 
does have a normal GYN examination with normal formation of 
functional ovarian cysts.  

After review of the medical evidence above the Board finds 
that the veteran does not meet or nearly approximate the 
criteria for compensable ratings for her service-connected 
left ovarian cysts.  Moreover, no impairment was attributed 
to the service-connected left ovarian cysts on gynecological 
examinations conducted in May 2000 and December 2000.  The 
Board notes that the veteran does not currently even have 
left ovarian cysts; they were not identified on the January 
2001 transvaginal ultrasonography report.  In fact the VA 
examiner added that the veteran has normal formation of 
functional ovarian cysts.  

Based on the foregoing objective medical evidence, the Board 
finds that the veteran's left ovarian cysts do not require 
continuous treatment.  VA outpatient treatment records show 
that she has not sought treatment for symptoms related to 
left ovarian cysts and reported at the May 2000 VA 
examination that she had not been bothered by ovarian cysts 
since 1998.  Thus, she does not meet or nearly approximate 
the criteria for a compensable rating under Diagnostic Code 
7615.  38 C.F.R.  § 4.116.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

III.  Multiple Noncompensable Service-Connected Disabilities 
38 C.F.R. § 3.324 

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character 
as clearly to interfere with normal employability, even 
though none of the disabilities may be of compensable degree 
under the Schedule for Rating Disabilities the rating agency 
is authorized to apply a 10-percent rating, but not in 
combination with any other rating.  

In this case, the veteran is service-connected for left 
ovarian cysts, temporomandibular joint pain, right knee 
retropatellar pain syndrome status post stress fracture 
right medial tibial plateau, left knee retropatellar pain 
syndrome and history of kidney stone and each disability is 
evaluated at a noncompensable level.  

At the August 1997 VA general medical examination the 
veteran reported bilateral knee pain with exertion or even 
at rest and she occasionally experienced edema.  With regard 
to the service-connected temporomandibular joint pain she 
described intermittent pain relieved by wearing a neck 
guard.  

With application of the benefit of the doubt rule, the Board 
finds that a 10 percent disability rating under the 
provisions of 38 C.F.R. § 3.324 is warranted.  



ORDER

Restoration of a 10 percent disability evaluation for left 
ovarian cysts is denied.  

Entitlement to a compensable rating for left ovarian cysts 
is denied.  

A 10 percent disability rating is granted under the 
provisions of 38 C.F.R. § 3.324, subject to the laws and 
regulations governing the award of monetary benefits.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

